January 24, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                           CALVIN NICHOLAS, Appellant

NO. 14-10-01252-CV                      V.

    DEUTSCHE BANK NATIONAL TRUST COMPANY IN ITS CAPACITY AS
  INDENTURE TRUSTEE FOR THE NOTEHOLDERS OF AAMES MORTGAGE
  INVESTMENT TRUST 2005-2, A DELAWARE STATUTORY TRUST, Appellee
                       ____________________


      We withdraw our Memorandum Opinion filed January 5, 2012, and issue a
Substitute Memorandum Opinion in its place. Our Judgment of January 5, 2012, is
VACATED, and the following judgment is issued in its place.

      Today the Court heard appellee=s motion to dismiss the appeal from the judgment
signed by the court below on December 9, 2010. Having considered the motion and
found it meritorious, we order the appeal DISMISSED as moot. We order the judgment
of the Harris County Civil Court at Law No. 4 VACATED.
      We further order that all costs incurred by reason of this appeal be paid by
CALVIN NICHOLAS.
      We further order this decision certified below for observance.